Matter of Mayci W. (Daniel W.) (2018 NY Slip Op 08879)





Matter of Mayci W. (Daniel W.)


2018 NY Slip Op 08879


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CURRAN, AND WINSLOW, JJ.


1457 CAF 17-00660

[*1]IN THE MATTER OF MAYCI W. AND CHASE W. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DANIEL W., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
KIMBERLY S. CONIDI, BUFFALO, FOR PETITIONER-RESPONDENT.
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered October 28, 2016 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent abused the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Lisa E . [appeal No. 1], 207 AD2d 983, 983 [4th Dept 1994]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court